     Case 1:18-cv-10364-LGS-SDA Document 510 Filed 08/31/20 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                   8/31/2020
 Allianz Global Investors GmbH et al.,
                                                             1:18-cv-10364 (LGS) (SDA)
                               Plaintiffs,
                                                             ORDER
                   -against-

 Bank of America Corporation et al.,

                               Defendants.


STEWART D. AARON, UNITED STATES MAGISTRATE JUDGE:

       Following a Telephone Conference with the parties today regarding the issues raised in

their joint letter, dated August 26, 2020 (8/26/20 Joint Ltr., ECF No. 507), and for the reasons

stated on the record, it is hereby ORDERED, as follows:

       1. Plaintiffs’ request for available information from Goldman Sachs and SocGen on the

           identities of FX traders and supervisors is GRANTED IN PART and DENIED IN PART.

              a. Goldman Sachs states that it has provided HR information for 21 of 35

                  individuals identified by Plaintiffs. (8/26/20 Joint Ltr. at 9-10.) No later than

                  September 8, 2020, Goldman Sachs shall provide reasonably available

                  information regarding the 14 remaining individuals. In addition, no later than

                  September 14, 2020, Goldman Sachs also shall provide reasonably available

                  HR information regarding the so-called early traders discussed during today’s

                  telephone conference.

              b. SocGen states that it has provided HR information for the 76 individuals that

                  Plaintiffs requested. (8/26/20 Joint Ltr. at 9.) SocGen and Plaintiffs shall meet

                  and confer regarding SocGen’s provision of HR information for individuals to
Case 1:18-cv-10364-LGS-SDA Document 510 Filed 08/31/20 Page 2 of 5




            be identified by Plaintiffs from recently produced organizational charts. If any

            disputes arise, those disputes shall be brought to me by letter to be filed no

            later than September 14, 2020.

 2. Plaintiffs’ request for a list from Barclays of employees who were suspended, fired or

    forced to resign in connection with regulatory or internal investigations relating to

    conduct alleged in the Third Amended Complaint (“TAC”) is GRANTED.

 3. Plaintiffs’ request for the identity of the single individual employed by SocGen who

    was suspended, fired or forced to resign in connection with regulatory or internal

    investigations relating to conduct alleged in the TAC is DENIED WITHOUT PREJUDICE.

    SocGen shall continue its inquiries regarding foreign data privacy laws and regulations

    and thereafter shall meet and confer with Plaintiffs about providing the identity of

    such individual. If agreement cannot be reached between SocGen and Plaintiffs,

    SocGen shall, no later than September 21, 2020, file a Letter Motion for a protective

    order setting forth why SocGen should not be compelled to provide the employee’s

    identity (subject to any necessary confidentiality restrictions).

 4. Plaintiffs’ request for documents previously produced by SocGen to its prudential

    regulators in connection with FX investigations is GRANTED. SocGen asserted that it

    could not produce these documents because “the compilation and selection of these

    materials is [confidential supervisory information (“CSI”)] under the regulators’ broad

    interpretation of CSI and its analogs in foreign jurisdictions.” (8/26/20 Joint Ltr. at 10.)

    SocGen cites no legal authority for its proposition that its compilation or selection of

    documents to produce to its prudential regulators somehow makes the documents



                                           2
      Case 1:18-cv-10364-LGS-SDA Document 510 Filed 08/31/20 Page 3 of 5




            produced confidential. In that regard, the Court notes that, based under FRB

            regulations, “[c]onfidential supervisory information does not include documents

            prepared by a supervised financial institution for its own business purposes and that

            are in its possession.” 12 CFR 261.2. 1 Indeed, SocGen itself states that it has no

            objection to producing the documents themselves. 2

        5. Defendants’ request to compel BlackRock to answer interrogatories regarding the

            destruction of trading analytics reports (“TARs”) is GRANTED IN PART and DENIED IN

            PART. Defendants’ interrogatories are outside the scope of those permitted under the

            Local Civil Rules, see Local Civil Rule 33.3(a), and the Court finds that having Blackrock

            respond to the questions posed in the interrogatories in its TARS-related Rule 30(b)(6)

            deposition is a more efficient way of proceeding. See Rouviere v. DePuy Orthopaedics,

            Inc., No. 18-CV-04814 (LJL) (SDA), 2020 WL 1080775, at *3 (S.D.N.Y. Mar. 7, 2020) (“A

            more efficient means of obtaining relevant information would be for Plaintiffs to pose

            questions to a corporate designee of DePuy, pursuant to Rule 30(b)(6) of the Federal

            Rules of Civil Procedure.”). At the BlackRock 30(b)(6) deposition, Blackrock shall

            identify (1) the date on which BlackRock first communicated with legal counsel

            concerning any potential litigation against any Defendant arising out of FX trading,




1
 Moreover, Section 36(10) of the New York Banking Law (applicable to DFS) does not apply to the subject
documents, since such documents are not “reports of examinations and investigations, [or]
correspondence and memoranda concerning or arising out of such examinations and investigations.” N.Y.
Banking Law § 36(10).
2
  “SG is . . . willing to produce any contemporaneous documents previously produced to prudential
regulators to the extent they are identified in the ordinary course during custodial discovery.” (8/26/20
Joint Ltr. at 10.)


                                                   3
Case 1:18-cv-10364-LGS-SDA Document 510 Filed 08/31/20 Page 4 of 5




    and (2) the date on which BlackRock retained counsel in connection with any such

    litigation.

 6. Defendants’ request for hit reports by a date certain is GRANTED IN PART and DENIED

    IN PART. No later than September 18, 2020, a letter shall be filed with the Court

    separately identifying each Plaintiff that has not yet provided hit counts to Defendants

    and explaining the efforts that each such Plaintiff has made up to September 18, 2020

    to provide the hit counts, as well as any impediments that exist as of that date to

    providing the hit counts. Thereafter, the Court shall impose a deadline for the hit

    counts to be provided by those Plaintiffs.

 7. Defendants’ request that the Court set deadlines regarding Plaintiffs’ revised trading

    data is DENIED WITHOUT PREJUDICE. The parties shall continue to meet and confer

    regarding the production of Plaintiffs’ revised trading data, including any requested

    data fields that Plaintiffs intend not to include in their revised productions, and their

    bases for excluding each field. Thereafter, a letter shall be filed (as an appendix to the

    joint letter referenced in paragraph 8 below) separately identifying each Plaintiff that

    contends it is unable to produce revised trading data by December 31, 2020, and

    explaining the reasons why such deadline cannot be met by that Plaintiff.

 8. No later than September 30, 2020, at 6:00 p.m. EST, the parties shall file a joint letter

    regarding the status of discovery and any existing disputes. Their letter shall include

    the appendix referred to in paragraph 7 above, as needed, as well as a report on the

    status of the parties’ negotiations regarding the number of custodians for Defendants’

    supplemental document collection efforts.



                                          4
     Case 1:18-cv-10364-LGS-SDA Document 510 Filed 08/31/20 Page 5 of 5




         9. The parties are directed to appear for a Telephone Conference in this action on

            October 2, 2020, at 10:00 a.m. EST. At the scheduled time, the parties shall each

            separately call (888) 278-0296 (or (214) 765-0479) and enter access code 6489745.

SO ORDERED.

Dated:         New York, New York
               August 31, 2020

                                                   ______________________________
                                                   STEWART D. AARON
                                                   United States Magistrate Judge




                                               5
